Cite as 2014 Ark. 229

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-438

EDWARD THOMPSON, III                             Opinion Delivered May   15, 2014
                   APPELLANT
                                                 MOTION FOR EXTENSION OF
V.                                               TIME TO SETTLE RECORD

STATE OF ARKANSAS
                                 APPELLEE
                                                 DENIED.


                                     PER CURIAM

       Appellant Edward Thompson, III, by and through his counsel, Patrick Benca, moves

this court for a forty-five-day extension of time to settle the record in his appeal pending

before this court. For the reasons explained herein, the motion is denied.

       On February 20, 2014, we ordered rebriefing in the instant appeal, and Appellant’s

new brief was due in this court by March 7, 2014. See Thompson v. State, 2014 Ark. 79 (per

curiam). On March 6, 2014, counsel checked out the record in this appeal and, that same

day, requested an extension of time to file Appellant’s brief. An extension was granted and

the brief was due to be filed with this court on March 14, 2014.

       On March 14, 2014, counsel tendered Appellant’s brief and filed a motion to

supplement the record on an issue noted by this court involving a communication between

the trial court and a juror. Therein, counsel requested fifteen days in which to supplement

the record. This court granted the motion on April 10, 2014, and the record was to be settled
                                    Cite as 2014 Ark. 229

and returned to this court by April 25, 2014. On that day, however, counsel filed the instant

“Motion for Extension of Time to Settle Record.”

       In the instant motion, counsel acknowledges that the record was to be settled within

fifteen days but then states, without explanation as to why the matter has not yet been settled,

that a hearing was scheduled for May 1, 2014. Counsel further states that the court reporter

“has indicated that since the client is indigent it will take at least 3 weeks to prepare the

transcript after the hearing.” Counsel then requests a forty-five day extension.

       This court set a very specific deadline, based on counsel’s assertion that it was adequate

time in which to settle the record, that apparently has been disregarded by all involved.

Counsel fails to state when exactly he requested the necessary hearing and gives no

explanation as to why it was not held prior to the expiration of the fifteen days granted by this

court. Moreover, we are troubled by counsel’s statement that a transcript cannot be prepared

in a timely fashion based on Appellant’s indigency status. Again, we reiterate that the time

for settling this record has expired. A court reporter may not ignore an order of this court,

particularly based on the indigency status of an appellant.

       Appellant’s motion for extension of time is denied. Appellant is ordered to settle the

record in this case and file any substituted opening brief with this court by May 22, 2014.

       Benca & Benca, by: Patrick J. Benca, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                               2